   

ve NETRICT JUDGE Jeffrey A. Rothman
Attorney at Law .
305 Broadway, Suite 100; }
New York, NY 10007 —
Tel.: (212) 227-2980; Cell: (516) 455-6873 DEC 1 2 201
Fax: (212) 591-6343 |! -

rothman.jeffrey@gmail.comi

December 11, 2019

 

By ECF To: The post-discovery conference currently scheduled
Honorable Alison J. Nathan, U.S.DJ for December 20, 2019 is hereby adjourned to
United States District Court January 24, 2020 at 3:15 p.m.

Southern District of New York sO ORDERED

 

 

500 Pearl Street
New York, New York 10007

 

Re: Kosmidis v. Port Authority of NY and NJ, etal., 18 Civ. 8413 (AJN)
Your Honor:

I am counsel for Plaintiff in the above-captioned matter, and write — with opposing
counsel’s consent — to respectfully request that the Court adjourn the post-discovery conference
presently scheduled for December 20, 2019 at 3 p.m., as discovery has been extended through
January 11, 2020 by a December 5, 2019 docket text only order by Judge Lehrburger (docket #
56).

Dates in January following January 11, 2020! that both counsel are presently available
are: January 16, 24, 27 (afternoon only), 29, 30, and 31. I thank the Court for its consideration in
this matter.

Respectfully submitted,

/S/
Jeffrey A. Rothman
Attorney for Plaintiff
305 Broadway, Suite 100
New York , New York 10007
(212) 227-2980

 

' Plaintiff notes that - in light of an inadequate response to a subpoena that was received today
from U.S. Customs and Border Protection - Plaintiff likely will also seek to compel further
information from them, and may otherwise seek, via Rule 72 Objections to Judge Lehrburger’s
December 5" Order and / or otherwise, further time to complete other discovery.

 

 
